DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/09/2021. As directed by the amendment: claims 1-7 have been amended; claims 8-11 have been canceled; and no new claims have been added. Thus, claims 1-7 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 05/11/2021.

Response to Arguments
 Applicant’s argument pages 4-5 of the remarks filed 08/09/2021 that Jang fails to disclose “a transverse channel having a predetermined length and a sidewall extending circumferentially around the first lumen side port to the first lumen at an angle transverse to a first lumen longitudinal axis”. Jang only discloses the side port 40 with a flap being created to extend into the guidewire lumen; therefore, Jang flap does not have a sidewall extending circumferentially around the first lumen side port to the first lumen. Applicant’s argument has been fully considered and are not persuasive. See annotated figures below, Jang discloses a transverse channel formed at the first lumen side port 40. The length of the transverse channel is longer than the wall thickness at the first lumen side port 40 since the transverse channel is formed at an angle relative to the longitudinal axis whereas the wall thickness is measured perpendicularly to the longitudinal axis. Since the transverse channel is formed at the first lumen side port 40, the sidewall of the transverse channel is the wall of the lumen around the first lumen side port 40. Therefore, the sidewall of the transverse channel encloses the first lumen 

    PNG
    media_image1.png
    292
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    425
    565
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a distal end defining a distal port" line 8 renders the claim indefinite because it is unclear whether the limitation “a distal end” is the same as or different from “a distal end” previously recited in claim 1 line 4. For the purpose of compact prosecution, they are interpreted to be the same.
Claims 2-7 are rejected by virtue of depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2003/0100849).
Regarding claim 1, Jang discloses 
A catheter (10, figs. 1 and 4-5 and par. 0044) for rapid insertion into a venous structure (Examiner notes: the catheter is vascular catheter adapted for rapid-exchange of both the guidewire and the catheter. Therefore, catheter 10 is configured to be used for rapid insertion into a venous structure) comprising: 
a body (12, fig. 1) having a first longitudinal length (longitudinal length of 12, see fig. 1) defined between a proximal end and a distal end (proximal end 14 of catheter 10 comprising 
a longitudinally extending first lumen (20, fig. 1 and par. 0044) extending between the proximal end (14) and the distal end (16); 
a distal end (16) defining a distal port (46), 
a first lumen side port (40) positioned between the proximal end (14) and the distal end (16); and 
a transverse channel (transverse channel at side port 40, see fig. 1, annotated fig. 1(a) below, and annotated fig. 4(a) below) having a predetermined length (length of transverse channel at side port 40, see annotated fig. 1(a) below. Examiner notes: the length of the transverse channel is longer than the wall thickness of the lumen at the side port 40 since the transverse channel is formed at an angle relative to the longitudinal axis whereas the wall thickness is measured perpendicularly to the longitudinal axis) and a sidewall (sidewall of transverse channel at side port 40, see annotated fig. 4(a) below. Examiner notes: the sidewall of the transverse channel is the wall of the lumen around the side port 40), extending circumferentially around the first lumen side port (40) to the first lumen (20) (Examiner notes: see annotated figures below, the sidewall of the transverse channel is the wall of the lumen around the side port 40. Therefore, the sidewall of the transverse channel encloses the side port 40. Since the sidewall of the transverse channel encloses the side port 40 and the sidewall of the transverse channel is the wall of the lumen around the side port 40, the sidewall of the transverse channel extends circumferentially around the side port 40 to the first lumen 20) at an angle (see annotated fig. 4(a) below) transverse to a first lumen longitudinal axis (longitudinal axis of 20, fig. 1 and annotated fig. 4(a) below), the sidewall (sidewall of transverse channel at side port 40, see annotated fig. 4(a) below) configured to receive a needle from the first lumen side port, through the transverse channel and into the first lumen (Examiner notes: the limitation “configured to receive a needle from the first lumen side port, through the transverse channel 

    PNG
    media_image1.png
    292
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    425
    565
    media_image3.png
    Greyscale


Regarding claim 2, Jang discloses 
The catheter according to Claim 1, further comprising a second longitudinally extending lumen (24, fig. 1 and par. 0045) extending from the proximal end (14) to a second lumen side port (side port of lumen 24 within balloon 22, see annotated fig. 1 below) for providing fluid communication with the second lumen (24) for fluid administration (Examiner notes: the limitation “providing fluid communication with the second lumen for fluid administration” is interpreted as functional limitation. See fig. 1, the side port of lumen 24 is capable of providing fluid communication with the second lumen 24 for fluid administration), wherein the second lumen side port (side port of lumen 24 within balloon 22, see annotated fig. 1 below) is distal to the first lumen side port (40) (see fig. 1).

    PNG
    media_image4.png
    234
    825
    media_image4.png
    Greyscale


Regarding claim 5, Jang discloses 
The catheter according to Claim 1, wherein the transverse channel (transverse channel at side port 40, see fig. 1, annotated fig. 1(a) above in claim 1, and annotated fig. 4(a) above in claim 1) extends from the first lumen (20) at an acute angle (see annotated fig. 1(a) above in claim 1 for the acute angle).
Regarding claim 6, Jang discloses 
The catheter according to Claim 1, wherein the body (12) has a wall thickness (wall thickness of 10 at the side port 40, see annotated fig. 1(c) below) defined between an outer surface (outer surface of 12) and the first lumen (20), and wherein the transverse channel 

    PNG
    media_image5.png
    325
    492
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    354
    542
    media_image2.png
    Greyscale


Regarding claim 7, Jang discloses 
The catheter according to Claim 1, wherein the sidewall (sidewall of transverse channel at side port 40, see figs. 1 and 4) defines a generally cylindrical transverse channel (Examiner notes: since the transverse channel is formed at the side port 40, the sidewall of the transverse channel is the wall of the lumen around the side port 40. Therefore, the sidewall of the transverse channel encloses the side port 40. Since the sidewall of the transverse channel encloses the side port 40 and the sidewall of the transverse channel is the wall of the lumen around the side port 40, the sidewall defines a generally cylindrical transverse channel extending from the outer surface of the body to the first lumen 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2003/0100849) in view of Katoh et al. (US 7,377,910).
Regarding claim 3, Jang discloses the catheter according to Claim 2, as set forth above, except for further comprising a third longitudinally extending lumen extending from the proximal end to a third lumen side port for providing open communication with the third lumen for fluid administration, wherein the third lumen side port is distal to the first lumen side port.
However, Katoh teaches a catheter system (fig. 1) comprising multiple lumens (18a-18d, fig. 2 and col. 6 lines 32-36) extending continuously in the longitudinal direction (col. 6 lines 32-36) wherein one of the lumens (lumen 18b for element 16 positioned within) extends from the proximal end (proximal end of 10. Examiner notes: see fig. 2 and col. 7 lines 53-67, element 16 is inserted into lumen 18b through the rear-end aperture opening in the connector 28) to a lumen side port (24) for providing open communication (see figs. 1-2) with the lumen (18b) for fluid administration wherein the lumen side port (24) is distal to the insertion side port (34) (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Jang’s catheter by adding a third lumen with a third lumen side port, as taught by Katoh, for the purpose of providing sufficient structure for a 
Regarding claim 4, Jang in view of Katoh discloses the catheter according to Claim 3, as set forth above, except for wherein the second lumen side port, the third lumen side port, and the first lumen side port are positioned in a helical configuration around the body.
Katoh teaches a catheter system (fig. 1) comprising multiple lumens (18a-18d, fig. 2 and col. 6 lines 32-36) extending continuously in the longitudinal direction (col. 6 lines 32-36), an insertion side port (34), and two side ports (22/24) wherein the two side ports and the insertion side port are positioned in a helical configuration around the body (see figs. 1 and 3. Examiner notes: side ports 22, 24, and 34 are located on different planes around the outer surface of catheter 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Jang’s catheter by adding a third lumen with a third lumen side port such that the side ports are positioned in a helical configuration around the body of Jang’s catheter, as taught by Katoh, for the purpose of allowing different vascular accesses at different locations of the blood vessel for specific treatments. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 13 of U.S. Patent No. 10,376,675 (Mitchell et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
Regarding claim 1, see claim 4 of Mitchell or see claim 13 of Mitchell. 
Regarding claim 5, see claim 4 of Mitchell or see claim 13 of Mitchell.

Claim(s) 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,376,675 (Mitchell et al.) in view of Jang (US 2003/0100849).
Regarding claim 2, Mitchell discloses all of the elements of the claim (see claim 7 of Mitchell). However, the scope of claim 7 of Mitchell does not teach a catheter including a transverse channel extending from the side port at an angle relative to the longitudinal axis of the first lumen.
However, Jang teaches a catheter (10, fig. 1) having a transverse channel (transverse channel at side port 40, see fig. 1, annotated fig. 1(a) below, and annotated fig. 4(a) below) extending from the side port (40) at an angle relative to the longitudinal axis of the first lumen (20).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Mitchell’s catheter by having a transverse channel extending from the side port at an angle, as taught by Jang, for the purpose of directing a guidewire through the side port into the first lumen (par. 0051 of Jang) to provide a rapid-exchange catheter mode (fig. 5 of Jang).
 

    PNG
    media_image1.png
    292
    429
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    354
    542
    media_image2.png
    Greyscale


Claim(s) 3-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-9 of U.S. Patent No. 10,376,675 (Mitchell et al.) in view of Jang (US 2003/0100849) and Katoh et al. (US 7,377,910).
Regarding claim 3, Mitchell discloses all of the elements of the claim (see claim 8 of Mitchell). However, the scope of claim 8 of Mitchell does not teach a catheter including a transverse channel extending from the side port at an angle relative to the longitudinal axis of the first lumen and does not teach the second lumen side port positioned along the catheter outer surface at a distance distal to the first lumen side port.
However, Jang teaches a catheter (10, fig. 1) having a transverse channel (transverse channel at side port 40, see fig. 1, annotated fig. 1(a) above, and annotated fig. 4(a) above) extending from the side port (40) at an angle relative to the longitudinal axis of the first lumen (20).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Mitchell’s catheter by having a transverse channel extending from the side port at an angle, as taught by Jang, for the purpose of directing a guidewire through the side port into the first lumen (par. 0051 of Jang) to provide a rapid-exchange catheter mode (fig. 5 of Jang).
And, Katoh teaches a catheter (fig. 1) comprising multiple lumens (18a-18d, fig. 2 and col. 6 lines 32-36) extending continuously in the longitudinal direction (col. 6 lines 32-36) wherein one of the side ports (24) is positioned along said catheter outer surface (outer surface of catheter 10) at a distance distal to the insertion side port (34) (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Mitchell’s catheter such that the second lumen side port is positioned along the catheter outer surface at a distance distal to the first lumen side port, as taught by Katoh, for the purpose of providing sufficient structure for a 
Regarding claim 4, see claim 9 of Mitchell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG T ULSH/Examiner, Art Unit 3783